Citation Nr: 1518214	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-24 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for left ear residuals, to include left-sided tympanic membrane damage, earaches, and dizzy spells, as a result of a tympanogram performed during a January 2012 VA audiological examination.  

2.  Entitlement to service connection for hypertension, to include as a result of in-service cold exposure, and as secondary to service-connected tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2013 and February 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before Decision Review Officers and the undersigned Veterans Law Judge at hearings in June 2013, June 2014, and February 2015.  Transcripts of these hearings are of record.

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's left ear residuals, to include left-sided tympanic membrane damage, earaches, and dizzy spells, were caused as result of a tympanogram performed at a January 2012 VA audiological examination.

2.  The evidence does not demonstrate that the Veteran's current hypertension clearly and unmistakably pre-existed his period of active duty service.  

3.  The Veteran's hypertension has not been shown to be etiologically related to his active duty service, to include in-service cold exposure; the evidence does not demonstrate that the Veteran's hypertension manifested within one year of his discharge from service; and the evidence does not show that his hypertension was caused or aggravated by his service-connected tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for left ear residuals, to include left-sided tympanic membrane damage, earaches, and dizzy spells, as a result of a tympanogram performed during a January 2012 VA audiological examination have been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2014).

2.  The criteria for entitlement to service connection for hypertension, to include in-service cold exposure, and as secondary to service-connected tinnitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(b), 3.306, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the service connection claim, the Board finds that the notice requirements have been satisfied by letters in July 2012 and August 2013.  

With regard to the claim for benefits under 38 U.S.C.A. § 1151, the Board finds that the Veteran received generic notice with his fully developed claim form (VA Form 21-526EZ) of the evidence required to substantiate his claim and that no specific notice was required in this case.  

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, treatment records, and lay statements are in the claims file.  In addition, the Veteran underwent a VA examination in July 2012, with subsequent addendum medical opinions provided in April 2013, May 2013, July 2013, January 2014, and February 2014.  Collectively, this medical evidence is adequate and has fully informed the Board.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. 1151 Claim

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  Id. ; 38 C.F.R. § 3.361. 

To establish causation, the evidence must show that the VA medical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). 

In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) that VA furnished the hospital care, medical or surgical treatment, or examination without the informed consent of the veteran or, in appropriate cases, the informed consent of his or her representative.  38 C.F.R. § 3.361(d)(1); see also VAOPGCPREC 5-01.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2014), which are discussed below.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is to be determined in each claim based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.

The Veteran contends that, following his January 2012 VA audiological examination, his began experiencing left ear pain, feelings of fullness in his left ear, and dizziness.  He asserts that the tympanogram he underwent during the VA audiological examination damaged his left ear causing him to have persistent left ear symptoms that he did not have prior to the test.  See November 2013 statement, June 2014 RO hearing transcript and June 2014 statement.  

In January 2012, the Veteran underwent a VA audiological examination in connection with his service connection claim for bilateral hearing loss and tinnitus.  A tympanometry was performed and the findings showed normal acoustic immittance results bilaterally and abnormal acoustic reflexes bilaterally.  

A January 2012 private treatment record documents that the Veteran sought treatment nine days following the VA examination complaining of wax in his ears.  An objective evaluation revealed wax in both ears with a completely obscured left eardrum and no associated redness.  The Veteran's ears were irrigated and the wax was removed.  

VA treatment records from March 2012 to April 2014 reflect the Veteran's reports of pain and pressure in his left ear since his January 2012 VA examination.  He said that it felt like his ear was full and that it affected his hearing.  See March 2012, January 2013, February 2013, September 2013, October 2013, November 2013, December 2013, and April 2014 VA treatment records.  A July 2013 VA treatment record documents that the Veteran had ear infections on the left side when he was in the service, that he probably had tubes as a kid, and that he now had difficulty inflating his left ear.  An objective evaluation revealed bilateral cerumen impactions, which once removed, allowed the Veteran to auto-inflate his right ear, but not his left ear; the VA treating physician noted that it looked somewhat retracted.  A September 2013 VA treatment reflects that the Veteran reported a nearly constant plugged feeling in the left ear for the past two years.  The Veteran's ear pressure was negative bilaterally upon objective evaluation.  An October 2013 VA treatment record documents that the Veteran reported left ear pressure and pain occurring three to four times a week.  A November 2013 VA treatment record shows that the Veteran reported difficulty hearing in crowds or when trying to listen to multiple people.  In December 2013, the VA treating physician noted that the Veteran had signs of Tullio phenomenon.  The Veteran underwent a CT scan of his brain which was negative for a dehiscent superior semicircular canal.  

The Veteran was afforded a January 2014 VA medical opinion.  The VA examiner noted that the Veteran had life-long ear problems, tubes as a child and multiple ear infections.  The VA examiner referred to a June 2013 VA MRI which showed that the Veteran had bilateral mastoid sclerosis representing prior chronic mastoiditis with a possible tiny left mastoid effusion.  The VA examiner stated that the Veteran had chronic middle ear dysfunction.  The VA examiner found that the Veteran's January 2012 VA examination was conducted normally and without complications.  The VA examiner also found that the pressures used while performing a tympanogram or an audiometer were not sufficient to cause barotrauma.  Based on a review of the Veteran's medical records, the VA examiner concluded that the Veteran's left ear complaints were less likely as not caused by, worsened, or resulted in additional disability due to carelessness, negligence, lack of proper skills, error in judgment or similar instance of fault on the part of VA, or an event not reasonably foreseeable.  

An April 2014 VA treatment record documents that the Veteran underwent audio and fistula testing for his complaints of fullness in his left ear since his January 2012 VA examination.  The testing did not produce any nystagmus.  The Veteran did report feeling lightheaded following the tympanogram.  He also had pain radiating around his left ear.  These symptoms were noted to be similar to the symptoms that he first had in January 2012.  

The Veteran submitted a July 2014 statement from his private treating physician, Dr. Zieno, a board certified otolaryngologist.  Dr. Zieno reviewed the Veteran's medical records and found that following the acoustic trauma that the Veteran experienced during his active duty service, he had no other chronic or sustained acoustic trauma.  After the Veteran's hearing test in January 2012, Dr. Zieno stated that the Veteran began to experience residual effects, including significant pain, significant degradation of hearing acuity, lingering dizziness, and a feeling of fullness.  Dr. Zieno noted that audio tests are procedurally innocuous, noninvasive and of minimal risk.  Any contraindications would normally preclude proceeding with such a test, however, none were known to exist at the time.  Dr. Zieno concluded that there were no other intervening or significantly causative factors that would have precipitated the adverse effects that the Veteran experienced.  Dr. Zieno opined that the lay statements and medical history corroborate the chronicity and sequencing of his symptoms back to the January 2012 hearing test.  

Based on a careful review of the evidence, the Board finds that the evidence is at least in equipoise that the Veteran's left ear residuals were the result of a tympanogram performed at a January 2012 VA audiological examination.  

First, the Board finds that the Veteran has incurred a qualifying additional disability as required under 38 U.S.C.A. § 1151(a).  See also 38 C.F.R. §3.361(b).  The Board finds the lay testimony to be both competent and credible that the Veteran experienced no ear problems prior to his January 2012 VA examination, but following that test, he had persistent symptoms of left ear pain, feelings of fullness or pressure, and dizziness.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Moreover, the testimony is corroborated by the treatment records documenting the Veteran's consistent left ear complaints for more than two years following the hearing test.  

Next, the Board must address whether the testing performed during the January 2012 VA examination resulted in the Veteran's left ear residuals.  The evidence includes two conflicting medical opinions as to the issue of causation.  The January 2014 VA examiner found that the pressure used during the testing performed at the January 2012 VA examination was not sufficient to cause barotrauma.  The January 2014 VA examiner thereby concluded that the Veteran's left ear residuals were not the result of such testing.  However, the January 2014 VA examiner relied, in part, on an inaccurate recitation of the Veteran's medical history.  The Veteran did not have tubes in his ear during childhood as stated by the January 2014 VA examiner.  A July 2013 VA treating physician suggested that he may have had tubes, but no medical evidence or lay statement provided such corroboration.  Nevertheless, the January 2014 VA examiner based his opinion primarily on how the January 2012 VA examination was conducted and the Veteran's current left ear residuals.  Therefore, the Board finds that the January 2014 VA opinion has probative weight.  

Nonetheless, the Board finds that the July 2014 private opinion from Dr. Zieno, a board certified otolaryngologist, has equal probative weight.  Dr. Zieno agreed that normally such audiological tests were noninvasive and caused minimal risk.  However, Dr. Zieno found significant that the Veteran had no left ear problems prior to his January 2012 VA examination, but subsequent to the test, he experienced chronic left ear problems and there was no intervening cause for his left ear symptoms.  Therefore, Dr. Zieno opined that the hearing tests performed at the January 2012 VA examination caused the Veteran's left ear residuals.  

Given the Veteran's competent and credible testimony and the positive medical opinion, the Board finds that, resolving all reasonable doubt in favor of the Veteran, the evidence is at least in equipoise that the Veteran's current left ear residuals, including left-sided tympanic membrane damage, earaches, and dizzy spells, are the result of the January 2012 VA audiological examination and that these residuals were not reasonably foreseeable.  Therefore, VA compensation under 38 U.S.C.A. § 1151 is granted.  

III. 
 Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

A claim for secondary service connection requires medical evidence that connects the asserted secondary disability to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2014); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  However, the presumption of soundness applies only when a disease or injury manifests in service which was not noted on entry, and a question arises as to whether it pre-existed service.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Veteran contends that he developed hypertension during his active duty service as a result of his duties as a tank recovery operator during service or his in-service cold exposure.  See July 2012 statement and August 2013 VA Form 9.  Alternatively, the Veteran argues that his hypertension was caused or aggravated by his service-connected tinnitus.  See February 2013 VA treatment record.  

As an initial matter, the Board finds that the evidence does not demonstrate that the Veteran's hypertension clearly and unmistakably pre-existed his period of active duty service.  The Veteran's September 1974 enlistment examination did not note that the Veteran had hypertension prior to entering service.  The Veteran's clinical evaluation results showed blood pressure readings of 152/82, 166/102, and 196/100.  He was deemed not qualified for service.  No hypertension diagnosis was made.  An August 1974 private treatment record documents the Veteran's history of problems with allergic rhinitis, respiratory infections, middle ear problems, and urticaria.  The private treating physician noted an objective blood pressure reading of 130/80, but no hypertension diagnosis was made.  The Veteran's subsequent service treatment records reflect that his blood pressure was being monitored as a result of his high blood pressure found at his enlistment examination.  Blood pressure readings taken over four days in October 1974 were: 128/80, 130/80, 160/80, 140/90, 154/90, and 130/90.  A January 1975 clinical record documents additional blood pressures taken over four days in December 1974 and January 1975 which were: 136/72, 120/70, 124/70, 120/74, 120/70, and 132/82 in December and 130/90, 130/90, 130/78, 134/76, 130/70, and 130/74 in January.  A May 1975 clinical record reflects that the Veteran's second set of blood pressure readings in January 1975 were found to be "OK" and he was deemed qualified for service.  A November 1977 treatment record noted a history of high blood pressure and a blood pressure reading of 132/78.  A March 1978 separation examination reflects that the Veteran's blood pressure was 110/62.  The Board finds that the evidence shows elevated blood pressure readings at enlistment and a finding that the Veteran did not qualify for service; however, no hypertension diagnosis was made upon enlistment.  The Veteran's August 1974 private medical record also did not report any history of blood pressure problems.  Furthermore, despite multiple blood pressure readings taken during his active duty service, the Veteran never received a hypertension diagnosis.  Therefore, the Veteran's hypertension has not been clearly and unmistakably shown to have pre-existed service.  Therefore, the presumption of soundness applies and the claim must be treated as an ordinary claim for service connection.  

The Veteran has a current diagnosis of hypertension.  The earliest documented record of the Veteran's diagnosis was in a February 2013 statement of the Veteran's private treating physician, Dr. Annin.  Dr. Annin stated that the Veteran had been his patient since September 1993.  The Veteran was being treated for his blood pressure and cholesterol.  Dr. Annin stated that the Veteran had been on blood pressure medication since November 1994.  

At a July 2012 VA examination, the VA examiner noted that the Veteran had mildly elevated diastolic pressure during service when he had an upper respiratory infection.  The VA examiner also noted that the Veteran's blood pressure was checked several times during his active service and no diagnosis of hypertension was made.  The VA examiner stated that the Veteran was diagnosed with essential hypertension years after his discharge.  Based on a lack of a hypertension diagnosis during service and the Veteran's report that cold weather was not related to his elevated blood pressure, the VA examiner opined that the Veteran's development or diagnosis of hypertension was less likely as not caused or aggravated by exposure to cold weather.  

In a February 2013 statement, Dr. Annin stated that the Veteran's service treatment records suggest that the Veteran's hypertension was labile.  Dr. Annin opined that the circumstances of the Veteran's active duty service may have aggravated his hypertension beyond its natural progression.  

In an April 2013 VA opinion, the VA examiner agreed with the conclusions of the July 2012 VA examiner.  The April 2013 VA examiner also found that Dr. Annin's private opinion may not have been based on a complete review of the Veteran's service treatment records.  The April 2013 VA examiner emphasized that the Veteran's blood pressure was elevated prior to service, then returned to normal with one single episode of elevated blood pressure in 1977, and his blood pressure taken at his separation examination was normal, even slightly low.  Therefore, the April 2013 VA examiner concluded that the Veteran's hypertension was less likely than not aggravated by his active duty service.

In a May 2013 VA opinion, the VA examiner addressed the blood pressure readings taken prior to May 1975 when the Veteran was deemed qualified for service.  The May 2013 VA examiner found that the Veteran's blood pressure readings taken prior to May 1975 did reflect some elevated readings, but most were not.  The May 2013 VA examiner found that overall many of the blood pressure readings were normal.  Thus, the May 2013 VA examiner concluded that the Veteran's blood pressure readings prior to May 1975 did not constitute a diagnosis of hypertension.  Based on a lack of significant cold exposure in the Veteran's records, the May 2013 VA examiner opined that it was less likely as not that any cold exposure caused the Veteran's hypertension.  The May 2013 VA examiner found that the Veteran's elevated blood pressure reading in November 1977 was isolated and likely due to his illness at the time as blood pressure can be elevated when ill.  Based on a lack of evidence in the Veteran's service treatment records of continuous elevated blood pressure readings which would require treatment and medication and post service treatment records reflecting treatment for hypertension many years after service, the May 2013 VA examiner concluded that the Veteran's hypertension did not have its onset during service and was less likely caused by his elevated blood pressure recorded in 1977.  

In a July 2013 VA opinion, the VA examiner opined that the Veteran's hypertension was less likely as not caused by, aggravated by, or the result of his service-connected tinnitus.  The July 2013 VA examiner found that his review of medical literature was negative in support of tinnitus as having an etiological relationship with hypertension.  The July 2013 VA examiner noted that essential hypertension had no known etiology.  

The Board finds that the preponderance of the evidence demonstrates that the Veteran's hypertension does not warrant service connection.  The evidence shows that the Veteran did not have consistent elevated blood pressure readings either prior to or during service to suggest that he had hypertension while in service.  Indeed, the Veteran's blood pressure reading upon separation was found to be slightly low.  Furthermore, the Veteran did not receive treatment and medication for hypertension until many years after service.  The Board finds that the most probative medical evidence as to the etiology of the Veteran's hypertension are the opinions of the May 2013 and July 2013 VA examiners as these opinions were based on a review of the Veteran's medical records and provided a complete rationale for their opinions.  Although the Veteran submitted a positive medical opinion from his private treating physician, the Board affords this opinion less probative weight as its language was speculative and did not provide an analysis of the Veteran's blood pressure readings during service to support the conclusion.  

In sum, the Board finds that, as the preponderance of the evidence weighs against the Veteran's claim, the Veteran is not entitled to service connection either on a direct or secondary basis for his hypertension.  Therefore, the benefit-of-the-doubt rule does not apply, and the Veteran's claim for service connection for hypertension must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for left ear residuals, to include left-sided tympanic membrane damage, earaches, and dizzy spells, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to service connection for hypertension, to include in-service cold exposure, and as secondary to service-connected tinnitus, is denied.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


